Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga (US 6783295) in view of Salemme (6186685).
Regarding claim 1, Yasunaga discloses a writing tool in which a front shaft (2) is detachably provided on a rear shaft (3) containing an ink absorbent body (6), and in which the ink absorbent body is configured to be replaced or replenished under a state in which the front shaft has been detached from the rear shaft (col. 9, ll. 3-7), wherein one of a rear part of the front shaft and a front part of the rear shaft has: a smaller-diameter base (46) having a cylindrical shape, an outward-facing pressure contact part (36 or 88) protruded radially from an outside surface of the smaller-diameter base, and at least one slit (30, 31 or 89) extending in parallel with an axial direction and penetrating the smaller-diameter base in a radial direction in such a pattern that a position in the axial direction of at least a portion of the slit is overlapped with a position in the axial direction of at least a portion of the outward-facing pressure contact part, the other of the rear part of the front shaft and the front part of the rear shaft has: a larger-diameter base (interior of 12) having a cylindrical shape whose diameter is larger than that of the smaller-diameter base, into which the smaller- diameter base is configured to be inserted, and an inward-facing pressure contact part (13) provided on an inside surface of the larger-diameter base, and the outward-facing pressure contact part and the inward-facing pressure contact part are configured to be brought into a pressure contact radially with each other when the rear part of the front shaft and the front part of the rear shaft are fitted to each other (Fig. 5).
Yasunaga does not teach that the inward-facing pressure contact part is a cylindrical inner surface, or that the smaller-diameter base has an outward-facing engaging part spaced apart from the outward-facing pressure contact part in the axial direction, the larger-diameter base has an inward-facing engaging part spaced apart from the inward-facing pressure contact part in the axial direction, and the outward-facing engaging part and the inward-facing engaging part are engaged with each other with respect to the axial direction when the rear part of the front shaft and the front part of the rear shaft are fitted to each other.
Yasunaga does teach that an alternative inward-facing contact part that is a cylindrical inner surface (col. 13, ll. 141-145).
Salemme teaches a smaller-diameter base (end of 12) has an outward-facing engaging part (26) spaced apart from an outward-facing pressure contact part (28) in the axial direction, and a larger-diameter base (end of 14) that has an inward-facing engaging part (54) spaced apart from an inward-facing pressure contact part (56) in the axial direction, and the outward-facing engaging part and the inward-facing engaging part are engaged with each other with respect to the axial direction when the rear part of the front shaft and the front part of the rear shaft are fitted to each other (col. 4, ll. 56-58).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the groove-shaped inward-facing contact part with an inward-facing contact part that is a cylindrical inner surface as taught by Yasunaga, wherein doing so would merely be a matter of simple substitution of one inward facing contact part with predictable results.
Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Yasunaga such that the smaller-diameter base has an outward-facing engaging part spaced apart from the outward-facing pressure contact part in the axial direction, the larger-diameter base has an inward-facing engaging part spaced apart from the inward-facing pressure contact part in the axial direction, and the outward-facing engaging part and the inward-facing engaging part are engaged with each other with respect to the axial direction when the rear part of the front shaft and the front part of the rear shaft are fitted to each other as taught by Yasunaga, for the purpose of making a more secure connection between the smaller-diameter base and the larger-diameter base (Salemme, col. 4, ll. 53-59).
Regarding claim 2, the combination of Yasunaga and Salemme teaches the writing tool according to claim 1, wherein the outward-facing pressure contact part extends circumferentially except an area in which the slit is provided (Yasunaga Fig. 21).
Regarding claim 3, the combination of Yasunaga and Salemme teaches the writing tool according to claim 1, wherein the outward-facing pressure contact part is provided at a position proximally away from a distal end of the smaller-diameter base by a predetermined distance, and the outside surface of the smaller-diameter base and the inside surface of the larger-diameter base are not in contact radially with each other, at a distal end area of the smaller-diameter base, when the rear part of the front shaft and the front part of the rear shaft are fitted to each other (in Yasunaga Fig. 21, the distal end of 90 will not contact the inner wall because the ribs 88 do not engage with a groove 13; see col. 13, ll. 42-45).
Regarding claim 5, the combination of Yasunaga and Salemme teaches the writing tool according to claim 1, wherein the outward-facing pressure contact part extends circumferentially except an area in which the slit is provided (Yasunaga, Fig. 21), the inward-facing pressure contact part extends circumferentially such that the inward-facing pressure contact part is configured to be brought into a pressure contact radially with the outward-facing pressure contact part, the outward-facing engaging part extends circumferentially except an area in which the slit is provided (Yasunaga Fig. 21), and the inward-facing engaging part extends circumferentially such that the inward-facing engaging part is configured to be engaged with the outward- facing engaging part with respect to the axial direction.
Regarding claim 6, the combination of Yasunaga and Salemme teaches the writing tool according to claim 5, wherein the inward-facing engaging part is radially concavely provided on the inside surface of the larger-diameter base (Salemme, 54), and the inward-facing pressure contact part consists of a cylindrical surface which is smoothly continuous to the inside surface of the larger-diameter base and has the same curvature as that of the inside surface of the larger-diameter base (Yasunaga, col. 13, ll. 141-45).
Regarding claim 7, the combination of Yasunaga and Salemme teaches the writing tool according to claim 1, wherein the outward-facing pressure contact part and the inward-facing pressure contact part are configured to be engaged with each other with respect to the axial direction when the rear part of the front shaft and the front part of the rear shaft are fitted to each other (Yasunaga Fig. 5).
Regarding claim 9, the combination of Yasunaga and Salemme teaches the writing tool according to claim 1, wherein when the front shaft is detached from the rear shaft, the ink absorbent body is also detached from the rear shaft and held in the front shaft (Yasunaga Fig. 1).
Regarding claim 10, the combination of Yasunaga and Salemme teaches the writing tool according to claim 1, wherein the slit is opened on a distal end side of the smaller-diameter base (Yasunaga, at 35), and the slit is tapered proximally from the distal end side of the smaller- diameter base (Yasunaga, V-shaped slot, col. 2, ll. 13-15).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga and Salemme as applied to claim 1 above, and further in view of Malamoud (US 4455101).
Regarding claim 8, the combination of Yasunaga and Salemme teaches the writing tool according to claim 1, but does not teach a cap configured to cover the front shaft when the writing tool is not used for writing, and a portion of an inside surface of the cap is configured to be brought into a close contact with an entire circumference of a portion of an outside surface of the rear shaft.
Malamoud teaches a cap (2) configured to cover the front shaft when the writing tool is not used for writing (Fig. 1), and a portion of an inside surface of the cap is configured to be brought into a close contact with an entire circumference of a portion of an outside surface of the rear shaft (8, see col. 2, ll. 15-20).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Yasunaga with a cap configured to cover the front shaft when the writing tool is not used for writing, and a portion of an inside surface of the cap is configured to be brought into a close contact with an entire circumference of a portion of an outside surface of the rear shaft for the purpose of protecting the writing tip when not in use.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga and Salemme as applied to claim 1 above, and further in view of Cauwels (US 11077702).
Regarding claim 11, the combination of Yasunaga and Salemme teaches the writing tool according to claim 1, but does not teach that the number of the slits is an odd number of three or more, and the slits are provided at substantially regular circumferential intervals.
Cauwels teaches an odd number of slits (2138) of three, and the slits are provided at substantially regular circumferential intervals.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Yasunaga such that the number of the slits is an odd number of three or more, and the slits are provided at substantially regular circumferential intervals as taught by Cauwels, wherein doing so would merely be a matter of using a known technique to improve a similar device in the same way.
Regarding claim 12, the combination of Yasunaga and Salemme teaches the writing tool according to claim 1, but does not teach a rib configured to be inserted into the slit is provided on the inside surface of the larger-diameter base.
Cauwels teaches a rib (2930) configured to be inserted into a slit (2138) is provided on an inside surface of a larger-diameter base.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Yasunaga with a rib configured to be inserted into the slit is provided on the inside surface of the larger-diameter base as taught by Cauwels for the purpose of guiding the rear shaft (Cauwels, col. 10, ll. 49-51).

Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, the argument against the combination of Yasunaga and Salemme because Salemme does not teach at least one slit as claimed is unpersuasive. Yasunaga teaches the claimed slit(s). The combination therefore teaches all the claimed elements of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754